Dissenting Opinion by
Montgomery, J.:
I dissent from the majority in this case because I can find no evidence that gives sufficient support to the Board’s finding that claimant retired voluntarily.
It is apparent that it was the practice of the employer to urge employees over the age of 65 years to consider retirement. In 1958 claimant was solicited *509and declined. In 1959 he was again solicited but made no affirmative statement of an intention to retire. Mr. Roach, the employer’s representative, said that he had suggested to claimant July 1 as a retirement date and, hearing nothing further from claimant, “assumed everything was o.k.” As against this, claimant denies he ever retired. This is corroborated to some extent by Mr. Roach Avhen he repeated that he had told claimant that retirement was not compulsory. This indicates to me that claimant, rather than voluntarily retiring, had asked the question, “Must I retire?” It appears that the employer relies heavily on a statement made by claimant in 1958 Avhen he declined to retire. At that time he is supposed to have said that he wanted another year. This, also, was denied; but even if the statement had been made, it Avould not have the effect of a declaration of retirement, which meaning the employer seeks to give it.
But Avhat is most convincing that claimant did not retire is the fact that he returned to work after his regular three weeks vacation and it Avas only then that he learned that he had been pensioned along with eight other older employees.
I think the only facts to be accepted as established by the testimony were those found by the referee:
(3) Claimant Avas desirous of continuing employment.
(4) Claimant is able and available for Avork.
I would reverse the decision of the Board.